Title: James Madison: Preface to Jefferson Memoir, August 1826
From: Madison, James
To: 


                        
                            
                                
                            
                            
                                
                                    
                                
                                
                            
                        
                         This had been prepared by J.M. as a preface or prospectus for the "Memoir" when that
                            alone was intended for imediate publication.
                        The opinion universally entertained of the extraordinary abilities of Thos. Jefferson and the signal
                            evidences lately given by his country of a profound sense of his patriotic services, and of veneration for his memory,
                            have induced his Executor, who is also the Legatee of his manuscript papers, to believe that an early publication of the
                            following Memoir making a part of them, would be particularly acceptable to his fellow-citizens. The Memoir commences with
                            circumstancial notices of his earliest life, and is continued to his arrival at New York March 1790, when he entered on
                            the duties of the Department of State, of which he had been just appointed Secretary.
                        From the aspect of the Memoir, it may be presumed that parts of it at least had been written for his own and
                            his family’s use only; and in a style without the finish of his revising pen. There is no part of it, however, minute and
                            personal as it may be, which the reader would wish to have been passed over by the Editor: whilst not a few parts of that
                            description will by some be regarded, with a particular interest.
                        The contents of the Memoir, succeeding the biographical pages, may be designated as follows:
                        I. General facts & anecdotes, relating to the origin and early stages of the contest with G. Britain.
                        II. Historical circumstances relating to the confederation of the States.
                        III. Facts and anecdotes local and general preliminary to the Declaration of Independence.
                        IV. An exact account of the circumstances attending that memorable act, in its preparation, and its progress through
                            Congress, with a copy, from the  original draught in the hand-writing of the Author; and a
                            parallel columnn in the same hand, showing the alterations made in the same draught by Congress.
                        The Memoir will be considered enriched, deeply enriched by the debates in Congress on the great question of
                            Independence, as they were taken down by Mr Jefferson at the time; and which, though in a compressed form, present the
                            substance of what passed on that memorable occasion. This portion of the work derives peculiar value from its perfect
                            authenticity, being all in the hand writing of that distinguished member of the body; from the certainty that this is the
                            first disclosure to the world of those Debates, and from the probability or rather certainty that a like knowledge of them
                            is not to be expected from any other source.
                        The same remarks are applicable to the Debates in the same Congress, preserved in the same manner on two of
                            the original articles of Confederation. The first is the article fixing the rule for assessing the quotas of supply to the
                            Common Treasury; the second, the article which Declares, that in determining questions "each Colony should have one vote".
                            The debates on both are not only interesting in themselves, but curious also in relation to like discussions of the same
                            subjects on subsequent occasions.
                        V. Views of the connections & transactions of the U. S. with foreign nations at different periods; particularly a
                            narrative, with many details, personal & political, of the causes & early course of the French Revolution
                            as exhibited to the observation of the author, during his diplomatic residence at Paris. The narrative, with the
                            intermingled reflections on the character and consequences of that Revolution, fill a considerable space in the Memoir,
                            and form a very important part of it.
                        VI. Within the body of the Memoir, or referred to as an Appendix, are other papers, which were thought well entitled to the
                            place they occupy. Among them are: 1o. A paper drawn up in the year 1774 under the title of (here the title of the paper entitled Summary of British American Rights)
                        Though heretofore in print, it will be new to most readers, and be regarded by all as the most ample and
                            precise enumeration of British violations that had then appeared, or perhaps that has since been presented in a form at
                            once so compact and so compleat. 2o. A penal Code, being part of a revised Code of Laws prepared by appointment of the
                            Legislature of Virginia in 1776, with reference to the Republican form of Government and the principles of humanity
                            congenial therewith, and with the improving spirit of the Age. Annexed to the several articles, are remarks of the Author,
                            explanitory and other wise worthy of being preserved by the aid of the press: 3o A historical and critical review of the
                            repeal of the laws establishing the Church in Virginia; and which was succeeded by the Act. This act, it is well known was
                            always held by Mr. Jefferson to be one of his best efforts in the cause of Liberty to which he was devoted. And it is
                            certainly the strongest legal barrier that could be erected against a connection between Church & State so fatal
                            to the purity of both. 4. An elaborate paper concerning a Money Unit, prepared in the year and which laid the
                            foundation of the system adopted by Congress for a Coinage and money of account, in the U. S.
                        For other particulars not here noted, the reader is referred to the volume itself.
                        The termination of the Memoir at the date mentioned by the Author, may be explained by the laborious tasks
                            assumed or not declined by him on his return to private life; which, with his great age, did not permit him to reduce his
                            materials into a state proper to be embodied in such a work.
                        
                            
                                
                            
                        
                    